Citation Nr: 0721214	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for 
pericardiocentesis.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge, and presented additional evidence with 
the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2006).

In a June 2004 decision, the Board found that additional 
heart disability was not incurred as a result of VA medical 
treatment in December 2001, and as such, denied the veteran's 
claim for compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002).  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While his claim was pending at the Court, 
the veteran's attorney and the VA Office of General Counsel 
filed a Joint Motion requesting that the Court vacate the 
Board's decision and remand the case to the Board for further 
development and readjudication.  In a March 31, 2005, Order, 
the Court granted the Joint Motion.  The case was returned to 
the Board.

In compliance with the Court's remand, the Board remanded the 
case to the RO, via the Appeals Management Center (AMC), in 
December 2005 for additional development, including another 
examination and opinion.  The AMC completed the additional 
development as directed and returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

 The evidence related to whether the veteran incurred 
additional cardiac disability secondary to surgery improperly 
performed by VA care providers in a VA medical facility is in 
equipoise.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability due to VA medical treatment in December 2001 are 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006);  and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

A February 2002 RO letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for compensation benefits under 
Section 1151, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any further evidence that was 
relevant to the claim.  A March 2006 supplemental letter 
informed the veteran how disability evaluations and effective 
dates are assigned and the type evidence which impacts those 
determinations.   Thus, all notice requirements were met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see Prickett, 20 Vet. App. 
at 376; Dingess/Hartman, 19 Vet. App. at 493.

In sum, however, any potential issue related to whether VA 
complied with the notice and assistance requirements of the 
VCAA is rendered completely moot by the fact that the Board 
is allowing the benefit the veteran seeks.

Governing Law and Regulation

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility. In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

Paragraph (b) states that to determine whether a veteran has 
an additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.

Paragraph (c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause. Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

Title 38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran was admitted to the hospital on December 2, 2001, 
for elective electrophysiological study and possible 
ablation.  At the time of his admission, it was noted that 
the veteran had been diagnosed with afibrillation and 
congestive heart failure in February 1998, which was felt to 
be secondary to myocarditis with resolution and normal EF.  
The use of various medications and procedures, from October 
2000 to December 2001, was outlined.  The veteran complained 
of occasional bouts of dizziness and headache when his heart 
raced.  He denied chest pain, shortness of breath, cough, 
edema, sudden vision changes, bleeding, or thrombosis.

The veteran signed a consent form on December 4, 2001.  The 
treating VA physician annotated the form by listing eight (8) 
attendant risks (he mistakenly numbered 9), and the procedure 
was performed on December 5, 2001, and induced afibrillation, 
which was successfully ablated.  Post-procedure, however, the 
veteran had acute hemodynamic compromise secondary to 
pericardial effusion.  He was emergently intubated in the 
operating room and a mediastinal exploration was performed.  
A total of 200 CCs of blood were drained from the 
pericardiocentesis, and the exploration revealed evidence of 
tamponade and right ventricle injury via two small punctures 
that had sealed, as the lesions had stopped bleeding by the 
time the veteran arrived in the operating room.  There was no 
evidence of left ventricle injury.
        
The veteran was back on afibrillation with right ventricle 
rhythm on December 7, 2001.  He was intubated on December 7, 
2001, and transferred to the floor on December 10, 2001.  His 
rate was controlled with Digoxin and Cardizem.  After his 
transfer to the floor, the assessment was that the post-
operative trauma was due to the ablated lesion and recurrence 
of afibrillation from the electrophysiological study.  
Medications were used to rate control, rhythm control and 
anticoagulation, and the remainder of his hospital course was 
unremarkable.  The veteran went in and out of afibrillation 
with the use of Verapamil.  Upon discharge, he was instructed 
to return in several weeks to pick up a halter monitor and 
for follow-up.

In an October 2002 letter, the veteran's VA cardiologist 
stated that the surgeries performed in December 2001 were 
unsuccessful in correcting the veteran's atrial fibrillation.  
Since his discharge from the hospital in January 2002, the 
veteran had two emergency room visits in February and March 
2002 and over 35 visits related to his heart condition.  The 
cardiologist stated that the veteran carries a diagnosis of 
paroxysmal atrial fibrillation/flutter that cannot be cured, 
and only monitored and treated medically.  His condition was 
not expected to change and the veteran would need treatment 
indefinitely. The cardiologist reiterated his opinions in a 
January 2003 letter.

In a January 2003 letter, the VA Director of 
Electrophysiology and Pacing stated that the veteran's 
condition was unlikely to improve and that the veteran was 
incapacitated due to his cardiac problems.  The veteran was 
in need of life-long treatment for his paroxysmal atrial 
fibrillation and that he was scheduled for radiofrequency 
ablation in March 2003.  In a later statement, he reported 
that the veteran had been scheduled for radiofrequency 
ablation in September 2003.

In a January 2003 opinion, the VA physician stated that the 
records had been reviewed in detail.  The physician noted 
that the procedure was unsuccessful and complicated by 
pericardial effusion with tamponade due to catheter 
perforation of the right ventricle.  The complication 
required emergent percutaneous drainage followed by open 
surgical exploration which revealed the site of the right 
ventricle puncture, but there was no evidence of an ongoing 
bleed.  The veteran's recovery was uneventful and he was 
discharged on December 21, 2001.

The physician noted the veteran's return to the hospital on 
December 26, 2001, with severe dyspnea and echocardiographic 
evidence of a recurrent loculated pericardial effusion 
causing pre-tamponade.  The effusion was not approachable 
percutaneously and required open surgical drainage with 
creation of a pericardial window.  The procedure was 
complicated by a staphylococcus wound infection that 
responded to antibiotic therapy.  The veteran was discharged 
from the hospital on January 15, 2002.

The physician pointed out that an echocardiogram taken on 
January 30, 2002, revealed normal left ventricle function and 
no evidence of pericardial effusion.  The veteran continued 
to have episodes of symptomatic paroxysmal atrial 
fibrillation, and received appropriate medical treatment 
consisting of Coumadin and Verpamil.

The physician found that although the outcome was 
unfortunate, it did not appear that the veteran had suffered 
any long-term sequelae attributable to the procedural 
complications.  There did not appear to be any functional 
limitation or ongoing discomfort resulting from the procedure 
or complications.  The physician found that the veteran did 
not have persistent symptoms from paroxysmal atrial 
fibrillation, and indicated that the limitation was due to 
the underlying disease process and not any treatment received 
at the VA hospital.  The physician commented that the 
ablation success rates tend to be as low as 50 to 60 percent, 
and further noted that myocardial perforation with tamponade 
is a well-documented complication with rates of 1 to 2 
percent in high volume centers.  The physician stated that 
the procedure was medically indicated and performed by a very 
experienced operator.  The patient consented to the 
procedure.  The unfortunate complications do not appear to be 
causing any lasting discomfort or disability.  In my 
judgment, there is no basis for a claim of disability 
resulting from treatment received at the Houston VAMC.

The veteran's other VA cardiologist noted in an April 2003 
letter that the radiofrequency ablation therapy had been 
unsuccessful and that it had been complicated by a cardiac 
perforation requiring two surgeries.

The veteran's private physician submitted three statements in 
2003.  In a May 2003 statement, the physician stated that the 
veteran had been his patient since 1967, and that the veteran 
had a myocardial infarction in December 2001.  The veteran 
had undergone open heart surgery for atherosclerotic heart 
disease, and had to have another operation due to 
complications.  Subsequent to the surgery, the veteran began 
to have irregularities of rhythm and further surgical 
intervention had been recommended.  

In a more detailed letter of July 21, 2003, the veteran's 
private physician reported that the December 5, 2001 
procedure resulted in two, 2-centimeter effusions within the 
pericardium.  Emergent sternotomy/pericardial surgery had 
been performed which had drained 200 CCs of blood.  
Exploration and mediastinal exploration revealed evidence of 
tamponade and right ventricle injury.  A VA echocardiogram of 
December 26, 2001, showed anterior loculated pericardial 
effusion with partial right ventricle collapse.  The 
physician opined that the operation was a result of 
"mistakes" made during the December 5, 2001 procedure.  Since 
that time, the veteran had been suffering from frequent 
irregularities of rhythm.  The physician expressed agreement 
with the VA physician's assessment of paroxysmal atrial 
fibrillation that cannot be cured or expected to change, and 
another VA physician's opinion regarding incapacity due to 
the cardiac problem.  The physician stated that the veteran's 
surgeries were due to "unnatural consequences" and opined 
that the evidence establishes that VA was the cause of the 
veteran's additional disability.

In July 2003, the veteran testified that his condition had 
worsened since the surgery. He started having heart flutters, 
bouts with depression and feelings of fatigue and 
lightheadedness.  The veteran also stated that he was briefed 
on the procedure prior to entering the hospital, but did not 
remember exactly what he had been told.  He testified that he 
would not have gone through with the procedure if he had 
known that he would suffer a puncture to his heart.  It was 
noted that the July 2003 letter submitted by the veteran's 
private physician was an opinion based on a consultation with 
a cardiologist.
        
The veteran was examined by a physician's assistant (PA) in 
February 2007.  He complained of dyspnea on exertion after 
walking 50 yards, and that the dyspnea was associated with 
his arrhythmia, which came and left.  He weighed 260 pounds, 
pulse was 72, respiration 18, and two blood pressure readings 
were 130/80 in both arms.  He was alert and oriented times 
three, in no acute distress, and appeared his stated age.  
HEENT examination was unremarkable; neck was supple without 
jugular venous distention, thyromegaly or adenopathy.  Chest 
examination revealed lungs clear to auscultation without 
rales, rhonchi, or wheezing or rubs and resonant to 
percussion.  Heart examination revealed regular rate and 
rhythm, no murmurs or gallops.  Peripheral pulses, carotids, 
femorals, posterior tibial, and dorsalis pedis 2+ bilaterally 
without bruits.  Inspection of extremities revealed no 
cyanosis or clubbing with trace edema of both ankles.  There 
were no eruptions of the skin.

The PA estimated the veteran's METS as 4, as he was unable to 
lift 4 pounds without becoming dizzy.  The PA opined that 
there was no additional disease attributable to the December 
2001 procedure but without expounding.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may 
favor the opinion of one competent medical expert over that 
of another, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, a 
treating physician's opinion is weighed by the same standard.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The consent form signed by the veteran reflects that the VA 
surgeon included cardiac tamponade and a damaged septum among 
the risks involved in the procedure performed on the veteran.  
Unfortunately, the medical opinions of record do not specify 
whether the damage to the veteran's right ventricle is 
synonymous or analogous to damage of the septum.  

An assertion that the veteran sustained additional disability 
due to "unnatural consequences" without specifying what 
those consequences in fact were is equally unhelpful.  The 
same applied to the assertion that the veteran incurred 
additional disability due to "mistakes," but without 
identifying what they were and their impact.  The Board also 
notes that the VA experts who reviewed the file did not 
comment on whether the puncturing of the veteran's right 
ventricle in two places represented evidence of a lack of due 
care in performing the procedure.

The case has already been remanded in search of answers to 
these questions.  The one fact that is plain and undisputed 
is that the veteran's condition is permanent and not likely 
to improve, and will require frequent medical care.  In light 
of the medical opinions of record, both those of VA and the 
veteran's private physician, the Board finds that the 
evidence is in equipoise.  That being the case, the veteran 
prevails.  38 C.F.R. § 3.102; see Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for pericardiocentesis is 
granted.




____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


